Case 1:19-cv-00092-SOM-WRP Document 11 Filed 05/10/19 Page 1 of 16          PageID #: 52




  CULPEPPER IP, LLLC
  Kerry S. Culpepper, Bar No. 9837
  75-170 Hualalai Road, Suite B204
  Kailua-Kona, Hawai’i 96740
  Telephone: (808) 464-4047
  Facsimile: (202) 204-5181
  E-Mail:     kculpepper@culpepperip.com

  Attorney for Plaintiffs
  UN4 Productions, Inc., and
  Millennium Funding, Inc.

                         UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

   UN4 Productions, Inc., and               )   Case No.: 1:19-cv-92-SOM-RLP
   Millennium Funding, Inc.                 )   (Copyright)
                                            )
                      Plaintiffs,           )   FIRST AMENDED COMPLAINT;
       vs.                                  )   EXHIBITS 1-4
                                            )
   GARY MITCHELL GRAHAM                     )   (1) DIRECT COPYRIGHT
                                            )       INFRINGEMENT
                      Defendant.            )
                                            )   (2) CONTRIBUTORY
                                            )       COPYRIGHT
                                            )       INFRINGEMENT
                                            )

                           FIRST AMENDED COMPLAINT

           UN4 Productions, Inc. and Millennium Funding, Inc. (“Plaintiffs”) file this

  First Amended Complaint against now identified Defendant GARY MITCHELL

  GRAHAM (“Defendant”) and allege as follows:

                           I.       NATURE OF THE ACTION


  20-005F 19-92
Case 1:19-cv-00092-SOM-WRP Document 11 Filed 05/10/19 Page 2 of 16              PageID #: 53




           1.     This matter arises under the United States Copyright Act of 1976, as

  amended, 17 U.S.C. §§ 101, et seq. (the Copyright Act”).

           2.     The Plaintiffs allege that Defendant is liable for: (1) direct copyright

  infringement in violation of 17 U.S.C. §§106 and 501; and, (2) contributory

  copyright infringement.

                           II.   JURISDICTION AND VENUE

           3.     This Court has subject matter jurisdiction over this action pursuant to

  17 U.S.C. §§ 101, et. seq., (the Copyright Act), 28 U.S.C. § 1331 (federal question),

  and 28 U.S.C. § 1338 (patents, copyrights, trademarks, and unfair competition).

           4.     Defendant either resides in, solicits, transacts, or is doing business

  within this jurisdiction, and has committed unlawful and tortious acts both within

  and outside this jurisdiction with the full knowledge that his acts would cause injury

  in this jurisdiction. As such, Defendant has sufficient contacts with this judicial

  district to permit the Court’s exercise of personal jurisdiction over each.

           5.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) - (c)

  because: (a) all or a substantial part of the events or omissions giving rise to the

  claims occurred in this District; and, (b) upon information and belief, the Defendant

  resides, and therefore can be found, in this State. Additionally, venue is proper in

  this District pursuant 28 U.S.C. § 1400(a) (venue for copyright cases), because the

  Defendant resides or may be found in this District.

                                              2
  20-005F 19-92
Case 1:19-cv-00092-SOM-WRP Document 11 Filed 05/10/19 Page 3 of 16               PageID #: 54




                                       III.     PARTIES

                                              The Plaintiffs

           6.     The Plaintiff UN4 Productions Inc. (“UN4”) is a Nevada corporation

  with principal offices in Los Angeles, California.

           7.     UN4 is an affiliate of Millennium Funding, Inc. (Millennium).

  Millennium is a production company and distributor of a notable catalog of major

  motion pictures. (www.millenniumfilms.com).

           8.     UN4 is the owner of the copyrights for the screenplay and motion

  picture in the Work “Boyka: Undisputed IV” a/k/a “Undisputed 4”, (“First Work”)

  a major motion picture released in 2017.

           9.     The First Work is the fourth installment of a fighting franchise in which

  the protagonist “Boyka” offers to fight in a series of impossible battles to free his

  wife from a life of servitude.

           10.    Millennium is the owner of the copyright for the motion picture in the

  Work “Mechanic: Resurrection” (hereafter: the “Second Work”) a major motion

  picture released in 2016

           11.    The Second Work is the sequel to the highly successful 2011 film “The

  Mechanic”. The Second Work is a major production with notable actors, a national

  advertising campaign and a significant opening release in over 2,200 screens,

  promoted in part by its web site: http://www.mechanic.movie.
                                                 3
  20-005F 19-92
Case 1:19-cv-00092-SOM-WRP Document 11 Filed 05/10/19 Page 4 of 16            PageID #: 55




           12.    The Plaintiffs’ motion pictures will be referred to collectively

  sometimes here sometimes as the “Works”.

                                         The Defendant

           13.    Previously identified as DOE, Plaintiffs have discovered that

  Defendant is the individual at Internet Protocol (IP) address 24.25.255.73 who

  infringed the Works as shown in Exhibit “1”.

           14.    An IP address is a number that is assigned by an Internet Service

  Provider (an “ISP”) to devices, such as computers, that are connected to the Internet.

           15.    Charter Communications, the ISP for the IP address 24.25.255.73, had

  indicated that an elderly man of 70 plus years of age (referred to here as “JH”) is

  the Internet subscriber during the time period shown in Exhibit “1” and that the

  Internet Service is located at JH’s home in Kailua, Hawaii.

           16.    During the time period for which Charter Communications has

  indicated that JH was the Internet subscriber, over 1000 motion pictures, audio files

  and miscellaneous files were observed being pirated on the BitTorrent network by

  Plaintiffs’ agent.

           17.    Upon information and belief, JH’s residence is a stand-alone home

  with limited neighbors. Accordingly, it is unlikely a third party was able to obtain

  the consistent access for the observed activity through hacking or any other means

  making the Defendant an occupant and permissive user of the IP address.

                                             4
  20-005F 19-92
Case 1:19-cv-00092-SOM-WRP Document 11 Filed 05/10/19 Page 5 of 16               PageID #: 56




           18.    The Defendant has been a resident and/or tenant of JH’s residence,

  upon information and belief, since May 2014 and during the time period of the

  confirmed activity shown in Exhibit “1”.

           19.    Based upon publicly available information, the nature and tastes of the

  motion pictures observed and confirmed pirated on the BitTorrent network are

  consistent with the interests of Defendant.

           20.    The Plaintiffs’ agent also observed activity on the BitTorrent network

  at a second IP address to which the Defendant had access.

           21.    The nature and taste of the observed activity at the second IP address

  are consistent with the nature and taste of the observed activity at the IP address of

  JH.

                                          IV. JOINDER

           22.    Pursuant to Fed. R. Civ. P. 20(a)(1), each of the Plaintiffs are properly

  joined because, as set forth in detail above and below, the Plaintiffs assert: (a) a

  right to relief arising out of the same transaction, occurrence, or series or

  transactions, namely the use of BitTorrent by Defendant; and (b) that there are

  common questions of law and fact. The Defendant used the same internet service,

  the same software and same computer to download and distribute each of Plaintiffs’

  motion pictures in the same way.

                                 V. FACTUAL BACKGROUND

                                               5
  20-005F 19-92
Case 1:19-cv-00092-SOM-WRP Document 11 Filed 05/10/19 Page 6 of 16              PageID #: 57




           A. The Plaintiffs Own the Copyrights to the Works

           23.    UN4 is the owner of the copyrights for the motion picture and the

  screenplay for the First Work.         The First Work is the subject of copyright

  registrations (Registration Number PA 2-031-176) for the motion picture and

  (Registration Number 3-798-816) the screenplay, and this action is brought

  pursuant to 17 U.S.C. § 411. See, Exhibits “2” and “3”.

           24.    Millennium is the owner of the copyright in the Second Work. The

  Second Work is the subject of a copyright registration (Registration Number PA 1-

  998-057), and this action is brought pursuant to 17 U.S.C. § 411. See Exhibit “4”.

           25.    The Works are currently offered for sale in commerce.

           26.    Defendant had notice of Plaintiffs’ rights through at least the credits

  indicated in the content of each of the motion pictures which bore a proper copyright

  notice.

           27.    Defendant also had notice of Plaintiffs’ rights through general

  publication and advertising associated with the motion pictures, and packaging and

  copies, each of which bore a proper copyright notice.

           B. The Defendant Used BitTorrent To Infringe the Plaintiffs’ Copyrights

           28.    BitTorrent is one of the most common peer-to-peer file sharing

  protocols (in other words, set of computer rules) used for distributing large amounts

  of data.

                                              6
  20-005F 19-92
Case 1:19-cv-00092-SOM-WRP Document 11 Filed 05/10/19 Page 7 of 16               PageID #: 58




           29.    The BitTorrent protocol’s popularity stems from its ability to distribute

  a large file without creating a heavy load on the source computer and network. In

  short, to reduce the load on the source computer, rather than downloading a file from

  a single source computer (one computer directly connected to another), the

  BitTorrent protocol allows users to join a "swarm" of host computers to download

  and upload from each other simultaneously (one computer connected to numerous

  computers).

                  1. Defendant Installed a BitTorrent Client onto his Computer

           30.    A BitTorrent “Client” is a software program that implements the

  BitTorrent Protocol. There are numerous such software programs which can be

  directly downloaded from the Internet.

           31.    Once installed on a computer, the BitTorrent Client serves as the user’s

  interface during the process of uploading and downloading data using the BitTorrent

  protocol.

           32.    According to the BitTorrent Peer ID convention, the BitTorrent Client

  sets the Peer ID and the first few characters are reserved to specify the Client

  application.

           33.    Defendant installed a BitTorrent Client onto his or her computer.

                  2. The Initial Seed, Torrent, Hash and Tracker

           34.    A BitTorrent user that wants to upload a new file, known as an “initial

                                               7
  20-005F 19-92
Case 1:19-cv-00092-SOM-WRP Document 11 Filed 05/10/19 Page 8 of 16               PageID #: 59




  seeder,” starts by creating a “torrent” descriptor file using the Client he or she

  installed onto his or her computer.

           35.    The Client takes the target computer file, the “initial seed,” here the

  copyrighted Work, and divides it into identically sized groups of bits known as

  “pieces.”

           36.    The Client then gives each one of the computer file’s pieces, in this

  case, pieces of the copyrighted Works, a random and unique alphanumeric identifier

  known as a “hash” and records these hash identifiers in the torrent file.

           37.    When another peer later receives a particular piece, the hash identifier

  for that piece is compared to the hash identifier recorded in the torrent file for that

  piece to test that the piece is error-free. In this way, the hash identifier works like an

  electronic fingerprint to identify the source and origin of the piece and that the piece

  is authentic and uncorrupted.

           38.    Torrent files also have an "announce" section, which specifies the URL

  (Uniform Resource Locator) of a “tracker,” and an "info" section, containing

  (suggested) names for the files, their lengths, the piece length used, and the hash

  identifier for each piece, all of which are used by Clients on peer computers to verify

  the integrity of the data they receive.

           39.    The “tracker” is a computer or set of computers that a torrent file

  specifies and to which the torrent file provides peers with the URL address(es).

                                              8
  20-005F 19-92
Case 1:19-cv-00092-SOM-WRP Document 11 Filed 05/10/19 Page 9 of 16               PageID #: 60




           40.    The tracker computer or computers direct a peer user’s computer to

  other peer user’s computers that have particular pieces of the file, here the

  copyrighted Works, on them and facilitates the exchange of data among the

  computers.

           41.    Depending on the BitTorrent Client, a tracker can either be a dedicated

  computer (centralized tracking) or each peer can act as a tracker (decentralized

  tracking.)

                  3. Torrent Sites

           42.    “Torrent sites” are websites that index torrent files that are currently

  being made available for copying and distribution by people using the BitTorrent

  protocol. There are numerous torrent sites.

           43.    Some BitTorrent Clients such as Popcorn Time and Show Box

  automatically find Torrent Sites for users.

           44.    Upon information and belief, Defendant went to a torrent site to upload

  and download Plaintiff’s copyrighted Work directly or indirectly through a

  BitTorrent Client such as Popcorn Time or Show Box.

                  4. Uploading and Downloading a Work Through a BitTorrent
                     Swarm

           45.    Once the initial seeder has created a torrent and uploaded it onto one or

  more torrent sites, then other peers begin to download and upload the computer file

  to which the torrent is linked (here the copyrighted Works) using the BitTorrent
                                               9
  20-005F 19-92
Case 1:19-cv-00092-SOM-WRP Document 11 Filed 05/10/19 Page 10 of 16               PageID #: 61




   protocol and BitTorrent Client that the peers installed on their computers.

            46.    The BitTorrent protocol causes the initial seed’s computer to send

   different pieces of the computer file, here the copyrighted Works, to the peers

   seeking to download the computer file.

            47.    Once a peer receives a piece of the computer file, here a piece of the

   copyrighted Works, it starts transmitting that piece to the other peers.

            48.    In this way, all of the peers and seeders are working together in what is

   called a “swarm.”

            49.    Here, Defendant participated in a swarm and directly interacted and

   communicated with other members of that swarm through digital handshakes, the

   passing along of computer instructions, uploading and downloading, and by other

   types of transmissions.

            50.    In this way, and by way of example only, one initial seeder can create

   a torrent that breaks a movie up into hundreds or thousands of pieces saved in the

   form of a computer file, like the Works here, upload the torrent onto a torrent site,

   and deliver a different piece of the copyrighted Works to each of the peers. The

   recipient peers then automatically begin delivering the piece they just received to the

   other peers in the same swarm.

            51.    Once a peer has downloaded the full file, the BitTorrent Client

   reassembles the pieces and the peer is able to view the movie. Also, once a peer has

                                               10
   20-005F 19-92
Case 1:19-cv-00092-SOM-WRP Document 11 Filed 05/10/19 Page 11 of 16             PageID #: 62




   downloaded the full file, that peer becomes known as “an additional seed,” because

   it continues to distribute the torrent file, here the copyrighted Works.

                 5. The Plaintiffs’ Computer Investigators Identified Defendant’s IP
            Addresses as a Participant in a Swarm That Was Distributing the Plaintiff’s
            Copyrighted Work

            52.    The Plaintiffs retained Maverickeye UG (“MEU”) to identify the IP

   addresses that are being used by those people that are using the BitTorrent protocol

   and the internet to reproduce, distribute, display or perform the Plaintiffs’

   copyrighted Works.

            53.    MEU used forensic software to enable the scanning of peer-to-peer

   networks for the presence of infringing transactions.

            54.    MEU extracted the resulting data emanating from the investigation,

   reviewed the evidence logs, and isolated the transactions and the IP addresses

   associated therewith for the files identified by the SHA-1 hash value of: SHA1:

   7E43BE43B0BC80433A8FDD082ACFE78F57094CF9 (the “First Unique Hash

   Number”)          associated    with     the     First     Work        and    SHA1:

   B4A81D27B29589DD704A84498780ED183F12EB69 (the “Second Unique Hash

   Number”) associated with the Second Work as well as hash values of other copyright

   protected content.

            55.    The IP addresses, Unique Hash Numbers, and hit dates contained on

   Exhibit “1” accurately reflect what is contained in the evidence logs and show that

                                             11
   20-005F 19-92
Case 1:19-cv-00092-SOM-WRP Document 11 Filed 05/10/19 Page 12 of 16              PageID #: 63




   Defendant had copied a piece of the Plaintiffs’ copyrighted Works identified by the

   First and Second Unique Hash Numbers during a series of transactions.

            56.    Through each of the transactions, the Defendant’s computer used the

   identified IP addresses to connect to the investigative server from a computer in this

   District in order to transmit a full copy, or a portion thereof, of a digital media file

   identified by the Unique Hash Numbers.

            57.    MEU’s agent analyzed each BitTorrent “piece” distributed by the IP

   address listed on Exhibit “1” and verified that re-assemblage of the pieces using a

   BitTorrent Client results in a fully playable digital motion picture of each of the

   Works.

            58.    MEU’s agent viewed the Work side-by-side with the digital media file

   that correlates to the Unique Hash Number and determined that they were identical,

   strikingly similar or substantially similar.

            59.    MEU’s agent confirming at least 65 instances of trafficking of

   copyright protected content including the First and Second Works between

   1/28/2016 and 10/8/2018 at the IP address 24.25.255.73, each of these instances

   sharing common Peer ID prefix 2D55543. See Exhibit “1”.

            60.    Upon information and belief, the same individual is responsible for the

   65 instances of trafficking of copyright protected content.

                             VI. FIRST CLAIM FOR RELIEF
                                 (Copyright Infringement)
                                              12
   20-005F 19-92
Case 1:19-cv-00092-SOM-WRP Document 11 Filed 05/10/19 Page 13 of 16                PageID #: 64




            61.    Plaintiffs re-allege and incorporate by reference the allegations

   contained in each of the foregoing paragraphs.

            62.    Plaintiffs are the copyright owners of the Works which each contains

   an original work of authorship.

            63.    By using the BitTorrent protocol and a BitTorrent Client and the

   processes described above, Defendant copied the constituent elements of the

   registered Works that are original.

            64.    The Plaintiffs did not authorize, permit, or provide consent to the

   Defendant to copy, reproduce, redistribute, perform, or display their Works.

            65.    As a result of the foregoing, Defendant violated the Plaintiffs’ exclusive

   right to: (A) Reproduce the Works in copies, in violation of 17 U.S.C. §§ 106(1) and

   501; (B) Redistribute copies of the Works to the public by sale or other transfer of

   ownership, or by rental, lease or lending, in violation of 17 U.S.C. §§ 106(3) and

   501; (C) Perform the copyrighted Works, in violation of 17 U.S.C. §§ 106(4) and

   501, by showing the Works’ images; and, (D) Display the copyrighted Works, in

   violation of 17 U.S.C. §§ 106(5) and 501, by showing individual images of the

   Works non-sequentially and transmitting said display of the Works by means of a

   device or process to members of the public capable of receiving the display (as set

   forth in 17 U.S.C. § 101’s definition of “publicly” display.)

            66.    The Defendant’s infringements were committed “willfully” within the
                                                13
   20-005F 19-92
Case 1:19-cv-00092-SOM-WRP Document 11 Filed 05/10/19 Page 14 of 16             PageID #: 65




   meaning of 17 U.S.C. § 504(c)(2).

            67.    By engaging in the infringement alleged in this First Amended

   Complaint, the Defendant deprived not only the producers of the Works from

   income that could have been derived when this film was shown in public theaters

   and offered for sale or rental, but also all persons involved in the production and

   marketing of this film, numerous owners of local theaters and retail outlets in Hawaii

   and their employees, and, ultimately, the local economy.            The Defendant’s

   misconduct therefore offends public policy.

            68.    The Plaintiffs have suffered damages that were proximately caused by

   the Defendant’s copyright infringements including, but not limited to lost sales, price

   erosion, and a diminution of the value of their copyrights.

                           VII. SECOND CLAIM FOR RELIEF
                          (Contributory Copyright Infringement)

            69.    Plaintiffs re-allege and incorporate by reference the allegations

   contained in each of the foregoing paragraphs.

            70.    By participating in the BitTorrent swarm, Defendant induced, caused

   or materially contributed to the infringing conduct of each other peer member of the

   swarm.

            71.    The Plaintiffs did not authorize, permit, or provide consent to the

   Defendant inducing, causing, or materially contributing to the infringing conduct of

   other peer members in the swarm.
                                             14
   20-005F 19-92
Case 1:19-cv-00092-SOM-WRP Document 11 Filed 05/10/19 Page 15 of 16              PageID #: 66




            72.    Defendant knew or should have known that the other BitTorrent users

   in a swarm with it were directly infringing the Plaintiffs’ copyrighted Works by

   copying constituent elements of the registered Works that are original. Indeed,

   Defendant directly participated in and therefore materially contributed to other peer

   members’ infringing activities.

            73.    The Defendant’s infringements were committed “willfully” within the

   meaning of 17 U.S.C. § 504(c)(2).

            74.    By engaging in the contributory infringement alleged in this First

   Amended Complaint, the Defendant deprived not only the producer of the Works

   from income that could have been derived when this film was shown in public

   theaters and offered for sale or rental, but also all persons involved in the production

   and marketing of this film, numerous owners of local theaters and retail outlets in

   Hawaii and their employees, and, ultimately, the local economy. The Defendant’s

   misconduct therefore offends public policy.

            75.    The Plaintiffs have suffered damages that were proximately caused by

   the Defendant’s contributory copyright infringement including, but not limited to

   lost sales, price erosion, and a diminution of the value of its copyright.

            WHEREFORE, the Plaintiffs respectfully request that this Court:

            (A) permanently enjoin Defendant from continuing to infringe the Plaintiffs’

   copyrighted Work;

                                             15
   20-005F 19-92
Case 1:19-cv-00092-SOM-WRP Document 11 Filed 05/10/19 Page 16 of 16                  PageID #: 67




            (B) order that Defendant delete and permanently remove the torrent files

   relating to the Plaintiffs’ copyrighted Works from the computers under Defendant’s

   possession, custody, or control;

            (C) order that Defendant delete and permanently remove the copy of the

   Works Defendant has on the computers under the Defendant’s possession, custody,

   or control;

            (D) award the Plaintiffs either their actual damages and any additional profits

   of the Defendant pursuant to 17 U.S.C. § 504(a)-(b) or statutory damages in the

   amount of $150,000 pursuant to 17 U.S.C. § 504-(a) and (c), whichever is greater;

            (E) award the Plaintiffs their reasonable attorneys’ fees and costs pursuant to

   17 U.S.C. § 505; and

            (F) grant the Plaintiffs any and all other and further relief that this Court deems

   just and proper.

            DATED: Kailua-Kona, Hawaii, May 10, 2019.


                                       CULPEPPER IP, LLLC


                                       /s/ Kerry S. Culpepper
                                       Kerry S. Culpepper

                                       Attorney for Plaintiffs
                                       UN4 Productions, Inc.,
                                       Millennium Funding, Inc.


                                                16
   20-005F 19-92
